Citation Nr: 1308552	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  07-09 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from August 1983 to August 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision rendered by the VA RO in Washington, DC.  Original jurisdiction resides with the RO in Roanoke, Virginia (the RO). 

The September 2004 rating decision granted service connection for the issue currently on appeal.  The Veteran subsequently disagreed with the assigned disability rating and perfected an appeal. 

In July 2009 the Veteran testified at a personal hearing which was chaired by the undersigned Veterans Law Judge (VLJ) at the Board's offices in Washington D.C.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

This issue was remanded by the Board for further development in April 2010 and June 2012.

The Board notes that the Veteran's representative submitted argument in the April 2012 Appellant's Post-Remand Brief regarding the Veteran's claimed bronchiectasis.  This issue has not been addressed by the RO.  As such, the issue of entitlement to service connection for bronchiectasis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran is currently service-connected for sarcoidosis under 38 C.F.R. § 4.97, Diagnostic Code 6846 (2012).  Diagnostic Code 6846 provides that sarcoidosis is to be rated under either the rating criteria of Diagnostic Code 6846, or the active disease or residuals are to be rated as chronic bronchitis (Diagnostic Code 6600) and extra-pulmonary involvement rated under the specific body system involved.

The Veteran last underwent VA compensation and pension examination for sarcoidosis in June 2012.  The examination was administered by a physician's assistant who specialized in hematology and oncology.  The examiner provided detailed information concerning the pulmonary symptoms expressed by the Veteran's service-connected sarcoidosis.  The examiner also remarked that there was no evidence of extrapulmonary involvement.

However, a January 2012 outpatient record reflects the Veteran's complaints of a worsening of near vision over the last several months and an irritation of his right eye.  The treating physician indicated that the Veteran would see optometry and ophthalmology as needed in connection with his sarcoidosis.

Additionally, a June 2012 outpatient record contains a report of hyperpigmented lesions on the Veteran's left calf.  The note reflects that a pulmonologist was concerned that as the Veteran's pulmonary sarcoid was worsening, the skin lesions might represent a cutaneous sarcoid.

There appears to be a contradiction between the aforementioned January and June 2012 outpatient records and the June 2012 VA examiner's statement that there was no evidence of extrapulmonary involvement.  Indeed, in a February 2013 brief, the Veteran's representative specifically argued that record shows that the Veteran's service-connected sarcoidosis has manifest itself in extra-pulmonary involvement, and that extra-pulmonary involvement had not been considered in the present disability rating assigned.  As such, additional VA examination is required to clarify if the Veteran's documented eye symptoms and calf lesions are manifestations of his service-connected sarcoidosis.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012) (VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Additionally, as this issue is already being remanded for further development, the RO should take this opportunity to obtain any recent, relevant treatment records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.	Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to his sarcoidosis claim that have not yet been associated with the claims file.  Associate any records received, including negative responses, with the claims file.

2.	Obtain any and all relevant treatment records from Walter Reed Army Medical Center and National Naval Medical Center at Bethesda since June 2012.

3.	The Veteran should be scheduled for an appropriate examination to determine the nature and severity of any eye condition secondary to his sarcoidosis.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.  


The examiner should respond to the following inquiries:

(a)  Identify any current eye disability that is currently manifested or that has been manifested at anytime during the course of this appeal (i.e. since June 2004).  

(b)  If the Veteran's sarcoidosis has manifested itself in an eye disorder, the Veteran's field of vision should be tested according to Goldmann Perimeter testing.  

A Goldmann Perimeter Chart should be included with the examination report.  The chart will be made part of the examination report and not less than two recordings should be made.  The examiner should set forth in the examination report for the degree of remaining visual field in the eyes, in each of the following eight principal meridians: temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally.  Uncorrected and corrected central visual acuity for distance and near vision of the eyes should also be provided.

4.  The Veteran should be scheduled for an appropriate examination to determine the nature and severity of any skin condition secondary to his sarcoidosis.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.

The examiner should respond to the following inquiries:

(a)  Identify any skin disability, to particularly include on his left calf as observed in the June 2012 outpatient treatment record, that is currently manifested or that has been manifested at anytime during the course of this appeal (i.e. since June 2004).  

(b)  If and only if the Veteran's sarcoidosis has manifested itself in a skin disorder, to particularly include on his left calf, the examiner should report all symptoms associated with the skin disorder including size of lesions, pain, adherence, and skin breakdown, if any.  The examiner should also specify the size of the lesions in square inches or square centimeters.  The examiner should specify the percentage of the entire body affected and the percentage of exposed areas affected.  Finally, the examiner should specify if the skin condition requires systemic therapy such as corticosteroids or other immunosuppressive drugs, and if so, to what extent the treatment is necessary.

5 .  Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued with respect to this claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



